                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 1 of 8




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CITCON USA, LLC,                                    Case No. 18-cv-02585-NC
                                  11
                                                       Plaintiff,                            ORDER DENYING
Northern District of California




                                  12                                                         DEFENDANTS’ SPECIAL
 United States District Court




                                                 v.                                          MOTION TO STRIKE COUNT
                                  13                                                         FIVE OF THE SECOND
                                         RIVERPAY INC., YUE “YORK” HUA,                      AMENDED COMPLAINT
                                  14     KENNY SHI, AND HANG “HANK” MIAO,
                                                                                             Re: Dkt. No. 70
                                  15                   Defendants.
                                  16
                                  17          Plaintiff Citcon brings twelve claims for trade secrets misappropriation, unfair
                                  18   business practices, and defamation and trade libel against defendants RiverPay, Hua, Shi,
                                  19   and Miao. See Dkt. No. 58. Under California Code of Civil Procedure section 425.16,
                                  20   known as the Anti-SLAPP statute, defendants bring a special motion to strike the
                                  21   defamation claim (count five of the Second Amended Complaint, against all four
                                  22   defendants). The Anti-SLAPP statute allows this special motion to strike when a claim
                                  23   arises under the constitutional right to free speech. See Cal. Code Civ. Proc. §
                                  24   425.16(b)(1). The Court finds that the Anti-SLAPP statute does not apply to count five of
                                  25   the SAC because the alleged statements that form the basis of the claim are not connected
                                  26   to an issue of public interest. Therefore, the special motion to strike count five is
                                  27   DENIED.
                                  28
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 2 of 8




                                  1             I.     FACTUAL BACKGROUND
                                  2             The following facts, alleged in the Second Amended Complaint, underlie Citcon’s
                                  3    defamation claim. See Dkt. No. 58.
                                  4             Plaintiff Citcon provides services to merchants in the United States to make it easier
                                  5    for them to accept payments through major Chinese mobile payment systems. Id. at 2.
                                  6    Prior to September 2017, defendant Miao was an employee of a company called DinoLab.
                                  7    Id. at 4. Citcon contracted with DinoLab for computer programming, and Miao worked as
                                  8    a programmer for Citcon through DinoLab. Id. In September 2017, Citcon’s CEO Chuck
                                  9    Huang offered Miao a full-time job at Citcon. Id. On October 1, 2017, Miao accepted the
                                  10   offer. Id.
                                  11            After Miao accepted the job offer, tense communications between Citcon and
                                       DinoLab ensued; DinoLab’s leadership was upset that Citcon had hired Miao. Chuck
Northern District of California




                                  12
 United States District Court




                                  13   Huang believed that Miao had initiated the idea, but defendant Kenny Shi, a Citcon
                                  14   employee, had actually first proposed the job offer. Id. Many heated phone calls, emails,
                                  15   teleconferences, and in-person meetings about the situation took place over the next few
                                  16   days. Id. at 4–5. Eventually, Miao became upset and decided to rescind his acceptance of
                                  17   Citcon’s job offer. Id at 5.
                                  18            Soon after, Citcon discovered an article online called “How My Life Was Ruined
                                  19   By A Silicon Valley Startup And Former PayPal & Uber Execs.” Id. at 5. The article
                                  20   detailed the events surrounding Miao’s job offer at Citcon. Id. The article’s author is
                                  21   listed as “Hank M.,” whom Citcon believes to be defendant Miao. Id. at Ex. C. In March
                                  22   2018, Citcon discovered that the article—which was originally posted on “an obscure
                                  23   publication on the Internet”—had been artificially promoted to the first page of Google
                                  24   search results for “Citcon.” Id. at 7–8. Citcon believes that defendants Shi, Hua, and
                                  25   RiverPay were involved with the writing, publication, and promotion of the article. Id. at
                                  26   22–23.
                                  27            All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.
                                  28   § 636(c). Dkt. Nos. 7, 13.
                                                                                      2
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 3 of 8




                                  1           II.    LEGAL STANDARD
                                  2           California’s Anti-SLAPP statute exists to prevent chilling expression of
                                  3    constitutionally-protected free speech by allowing a special motion to strike, at an early
                                  4    stage, of meritless defamation suits. See Price v. Stossel, 620 F.3d 992, 999 (9th Cir.
                                  5    2010); see also Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 839 (9th Cir. 2001). The
                                  6    statute “embodies the public policy of encouraging participation in matters of public
                                  7    significance.” Du Charme v. International Brotherhood of Electrical Workers, 110 Cal.
                                  8    App. 4th 107, 119 (2013). Claims that arise out of acts in furtherance of the right to free
                                  9    speech under the California Constitution or United States Constitution are subject to this
                                  10   statute. See Cal. Code Civ. Proc. § 425.16(b)(1). The motion is evaluated in two steps:
                                  11   first, the defendant has the burden to make a prima facie showing that the plaintiff’s
                                       defamation claim arises from an act in furtherance of the right to free speech. See U.S. ex
Northern District of California




                                  12
 United States District Court




                                  13   rel. Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 971 (9th Cir. 1999). If the
                                  14   defendant does so, then at the second step, the plaintiff must show a likelihood of
                                  15   prevailing on the merits. See Metabolife, 264 F.3d at 840.
                                  16          An act that is in furtherance of the constitutional right of free speech includes “any
                                  17   written or oral statement or writing made in a place open to the public or a public forum in
                                  18   connection with an issue of public interest.” Cal. Code Civ. Proc. § 425.16(a). A “public
                                  19   forum” includes not just physical spaces but also forms of electronic communication such
                                  20   as “web sites that are accessible free of charge to any member of the public where
                                  21   members of the public may read the views and information posted, and post their own
                                  22   opinions.” Ampex Corp. v. Cargle, 128 Cal. App. 4th 1569, 1576 (2005); see also
                                  23   ComputerXpress, Inc. v. Jackson, 93 Cal. App. 4th 993, 1007 (2001).
                                  24          A statement made in connection with an issue of public interest is most commonly
                                  25   defined as such when: (1) the subject of the statement “was a person or entity in the public
                                  26   eye”; (2) the statement “involved conduct that could affect large numbers of people
                                  27   beyond the direct participants”; or (3) the statement “involved a topic of widespread public
                                  28   interest,” meaning that “the statement must in some manner itself contribute to the public
                                                                                     3
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 4 of 8




                                  1    debate.” Wibanks v. Wolk, 121 Cal. App. 4th 883, 898 (2004). Issues of public interest
                                  2    also include those which “impact[] a broad segment of society” or “affect[] a community
                                  3    in a manner similar to that of a government entity.” Damon v. Ocean Hills Journalism
                                  4    Club, 85 Cal. App. 4th 468, 479 (2000). A matter which is otherwise private does not
                                  5    become an issue of public interest simply by communication of information to a large
                                  6    number of people. Weinberg v. Feisel, 110 Cal. App. 4th 1122, 1133 (2003).
                                  7           III.     ANALYSIS
                                  8           Here, the defendants fail at the first step of the Anti-SLAPP analysis to make a
                                  9    prima facie showing that the article allegedly posted by Miao is constitutionally-protected
                                  10   free speech because, while the article was posted on a public forum, it is not “in connection
                                  11   with an issue of public interest.” Cal. Code Civ. Proc. § 425.16(a).
                                              A. The Article Was Posted on A Public Forum
Northern District of California




                                  12
 United States District Court




                                  13          Under Cal. Code Civ. Proc. § 425.16(a), a public forum includes websites that are
                                  14   free for the public to access. See Ampex Corp. v. Cargle, 128 Cal. App. 4th 1569, 1576
                                  15   (2005). Here, Citcon states in the SAC that the article allegedly authored by Miao was
                                  16   originally published in October 2017 on “an obscure publication on the Internet.” Dkt. No.
                                  17   58 at 7. The article could be found by searching Google for “Citcon.” Id. The most recent
                                  18   version of the article (as of July 2018), attached to the SAC, is available on the website
                                  19   “medium.com.” Id. at Ex. E. As of March 2018, the piece was one of the first results for
                                  20   “Citcon” in a Google search. Id. at 7. The article appears to have been available to the
                                  21   public for free on the internet since its first publication. Id. at 21–22. Citcon’s defamation
                                  22   claim in part relies upon the free public availability of the article, as it contends that the
                                  23   existence of the article on the internet discouraged potential investors, resulted in lost
                                  24   customers, and interfered with talent recruitment. Id. at 23. The article was posted on a
                                  25   public forum.
                                  26          B. The Article Was Not Connected to an Issue of Public Interest
                                  27          To be eligible for a special motion to strike under the Anti-SLAPP statute, the
                                  28   statement or conduct underlying a defamation claim must be connected to a matter of
                                                                                       4
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 5 of 8




                                  1    public interest. Cal. Code Civ. Proc. § 425.16(e)(3). Though not defined by statute,
                                  2    “judges or attorneys will, or should, know a public concern when they see it.” Du Charme
                                  3    v. Int’l Brotherhood of Elec. Workers, 110 Cal. App. 4th 107, 117 (2003). Three types of
                                  4    statements are typically considered to regard issues of public interest: (1) statements made
                                  5    about a person or entity in the public eye; (2) statements that affect a large number of
                                  6    people beyond those directly involved; and (3) statements about a topic of “widespread
                                  7    public interest.” Id. (emphasis in original).
                                  8                      i. Citcon Is Not in the Public Eye
                                  9           A statement is made in connection with an issue of public interest if it is made about
                                  10   a person or entity in the public eye. A person or entity in the public eye may be a public
                                  11   figure with power or influence in society, or may be someone who has “thrust themselves
                                       to the forefront of particular public controversies in order to influence the resolution of the
Northern District of California




                                  12
 United States District Court




                                  13   issues involved.” Sipple v. Foundation for Nat’l. Progress, 71 Cal. App. 4th 226, 239
                                  14   (1999). Examples of public figures include politicians, celebrities, universities, and major
                                  15   sports leagues. See Makaeff v. Trump Univ., LLC, 715 F.3d 254, 266 (2013); see also
                                  16   Hilton v. Hallmark Cards, 599 F.3d 894, 907 (9th Cir. 2010). Even someone who is not
                                  17   already a public figure may be thrust into the public eye. D.C. v. R.R., 182 Cal. App. 4th
                                  18   97, 110 (2007). Under the Anti-SLAPP statute, the person or entity at issue need not be a
                                  19   public figure but must be in the public eye. See Wilbanks, 121 Cal. App. 4th at 898.
                                  20          Defendants have failed to show that Citcon is in the public eye. Defendants argue
                                  21   that because Citcon is the largest supplier of Chinese payment services in the United
                                  22   States, it is in the public eye. See Dkt. No. 70 at 6. Defendants provide as evidence one
                                  23   news article from a publication local to the Twin Cities region of Minnesota containing a
                                  24   quote from Citcon’s CEO. Id. Defendants also argue that Citcon is in the public eye
                                  25   because the article behind the defamation claim here appears on the first page of Google
                                  26   search results for “Citcon.” Id.
                                  27          This showing is insufficient. That Citcon is the largest provider of a particular
                                  28   service does not mean that the service itself, or Citcon in particular, is of any significant
                                                                                       5
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 6 of 8




                                  1    social import; defendants have not shown that Chinese mobile payment services are of
                                  2    interest to the public. A quote in one local business news article does not show that Citcon
                                  3    is well-known to any segment of the general public. And that an article about a company
                                  4    appears as a Google search result for the company’s own name is virtually meaningless as
                                  5    to its public social import. Defendants have not shown that Citcon is in the public eye.
                                  6                  ii.    The Article Does Not Affect a Large Number of People Beyond
                                  7                         Those Directly Involved
                                  8           A statement is connected to an issue of public interest if it affects a large number of
                                  9    people beyond those directly involved. Examples of statements that affect a large number
                                  10   of people include those about a medication taken by 1.8 million people and the speech of a
                                  11   candidate for a union representing over 10,000 members. See DuPont Merck
                                       Pharmaceutical Co. v. Superior Court, 78 Cal. App. 4th 562, 657 (2000); see also Macias
Northern District of California




                                  12
 United States District Court




                                  13   v. Hartwell, 55 Cal. App. 669, 673–674 (1997).
                                  14          Here, defendants have not shown that a large number of people outside of the
                                  15   parties to this case were impacted by the article. Defendants point to Citcon’s allegation in
                                  16   the SAC that the piece made it more difficult for the company to recruit new employees,
                                  17   customers, or investors. However, the defendants fail to make any argument that this
                                  18   constitutes a “large number” of people. See Wilbanks, 121 Cal. App. 4th at 898. Neither
                                  19   does Citcon in its SAC ever allege that any particularly great number of potential
                                  20   employees, customers, or investors ever read the article. The article’s impact on even a
                                  21   single investor could have significant monetary consequences for Citcon; this does not
                                  22   mean that a large number of people were affected by it.
                                  23                 iii.   The Article Does Not Address Widespread Public Interest
                                  24          A statement is connected to an issue of public interest if it involves a topic of
                                  25   widespread public interest. Wilbanks, 121 Cal. App. 4th at 898. “[T]he statement must in
                                  26   some manner itself contribute to the public debate.” Id. This definition has been “broadly
                                  27   construed to include not only governmental matters, but also private conduct that impacts a
                                  28   broad segment of society and/or that affects a community in a manner similar to that of a
                                                                                     6
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 7 of 8




                                  1    governmental entity.” Damon v. Ocean Hills Journalism Club, 85 Cal. App. 468, 479
                                  2    (2000). When the issue is only of interest to a limited portion of the public, the
                                  3    statement(s) must “occur in the context of an ongoing controversy, dispute or discussion”
                                  4    in order to warrant “protection by a statute that embodies the public policy of encouraging
                                  5    participation in matters of public significance.” Du Charme, 110 Cal. App. 4th at 117
                                  6    (emphasis in original).
                                  7           Defendants argue that the hiring practices of Silicon Valley startups are of
                                  8    widespread interest to the public, citing on the existence of movies and television shows
                                  9    about Silicon Valley. However, the Court is not persuaded that the article here
                                  10   meaningfully discusses such issues. Rather, the article relays in great detail the events
                                  11   surrounding Citcon’s job offer to Miao. See Dkt. No. 58, Ex. E. It shares Miao’s
                                       emotional turmoil throughout the incident, describes various phone calls and emails and
Northern District of California




                                  12
 United States District Court




                                  13   meetings between parties, and airs grievances directed at specific individuals involved. Id.
                                  14   Insofar as Citcon’s business culture or employment practices are included, these topics are
                                  15   only discussed as to the particulars of Miao’s experience—for instance, the article
                                  16   criticizes the salary that he was offered, but makes no mention of Citcon’s salaries in
                                  17   general.
                                  18          The parties both rely on Rivero v. Am. Fed’n of State, Cty. & Mun. Emps., AFL-
                                  19   CIO, 105 Cal. App. 4th 913, 924 (2003) in arguing whether the instant case involves a
                                  20   matter of widespread public interest. There, a supervisor of janitors at the International
                                  21   House at the University of California, Berkeley, was fired from his position and sued an
                                  22   employee union for later publishing articles containing claims about his misconduct. Id. at
                                  23   916. The court there held that the articles published by the union did not involve a matter
                                  24   of public interest. Id. at 916–917. The court described the articles as only concerning a
                                  25   small number of people: the eight custodians who were supervised by Rivero. Id. at 924.
                                  26   Rivero had never received any media attention prior. Id. Further, only those eight
                                  27   employees and Rivero himself were directly impacted by the situation. Id.
                                  28          The article about Citcon allegedly published by Miao is similar. Like in Rivero, the
                                                                                     7
                                           Case 5:18-cv-02585-NC Document 94 Filed 12/13/18 Page 8 of 8




                                  1    article describes an employment-related dispute between a small number of individuals.
                                  2    The incident received no media attention prior to the publication of this piece. Finally,
                                  3    though defendants argue that Citcon’s allegations of impact on potential customers and
                                  4    employees constitute widespread public interest, neither side has successfully shown that
                                  5    the general public, or any significant portion of it, was affected by the article. Even basic
                                  6    statistics about the article’s readership are unknown. Like in Rivero, despite I ts
                                  7    significance to the parties here, the article’s detailed play-by-play of the dramatic dispute
                                  8    between Miao and Citcon is “hardly a matter of public interest.” Id. at 924.
                                  9           C. Probability of Success on the Merits
                                  10          Only once the defendants have made a prima facie showing that the Anti-SLAPP
                                  11   statutes applies must the plaintiff respond by demonstrating a probability that their claim
                                       will succeed on the merits. See Makaeff, 715 F.3d at 261. Because the defendants have
Northern District of California




                                  12
 United States District Court




                                  13   failed at this first step, Citcon has no burden to show a reasonable probability of
                                  14   prevailing. The Court will therefore not address the arguments made to that effect in the
                                  15   parties’ briefing on this matter.
                                  16          IV.    CONCLUSION
                                  17          Defendants contend that Citcon “fails to show that the blog post does not concern
                                  18   an issue of public interest.” Dkt. No. 92 at 1. This misstates the burden. Rather, the
                                  19   defendants have the burden at the first step of the Anti-SLAPP analysis to make a prima
                                  20   facie showing that the suit arises from an act in furtherance of the right to free speech,
                                  21   meaning that the communication was made in a public forum about a matter of public
                                  22   interest. They have not met this burden. Because the article does not involve a matter of
                                  23   public interest, Court finds that the statute does not apply. The special motion to strike
                                  24   count five of the Second Amended Complaint is DENIED. Count five is also the subject
                                  25   of pending motions to dismiss, which the Court will address in a separate order.
                                  26          IT IS SO ORDERED.
                                  27   Dated: December 13, 2018                   _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  28                                                    United States Magistrate Judge
                                                                                      8
